Title: To James Madison from William C. C. Claiborne, 13 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


13 July 1804, New Orleans. “The Memorial to Congress, of which I have lately Spoken in several of my official letters, is in circulation, and has obtained many signatures. I have seen one sheet of the original manuscript; it is in the hand writing of Edward Livingston, and the whole was no doubt written by that gentleman, by and with the advice of Daniel Clark and Evan Jones.
“The Memorial is highly inflammatory and calculated to take with the Louisianians: I fear it will create a general Spirit of discontent, and perhaps render the temporary administration more arduous than it has hitherto been.
“The Memorialists have elected three agents to bear the Memorial to Congress, Mr. Derbigny, Mr. Detrion and Mr. Sauvé—they are all natives of France; the first is a man of good information, and I believe of Strict integrity; pleased with the principles of our Government but much attached to his native country. The Second is a Frenchman in politics and affections, was one of the tools of M Laussat and greatly mortified at the cession of Louisiana to the United States. The third is an amiable good man, a wealthy planter universally esteemed by his neighbors and will be a good Citizen under our Government; but I fear he will take little part in the agency. They are all warm advocates for the Slave trade; the first and third Speak English the Second has no knowledge of our language, and is too much of a Frenchman ever to acquire any; he however, will endeavour to be the most prominent man in the mission; his great wealth gives him confidence, and M. Laussat’s attentions led him to believe that he was entitled to preeminent rank among the Statesmen of Louisiana. I will send you a correct copy of the Memorial by the next Mail.”
